DETAILED ACTION
Status of Claims
1.	This is a Final office action in response to communication received on June 14, 2022. Claims 2, 4, 6, 11, and 14 are canceled. Claims 1, 3, 5, 7-10, 12-13, and 15 are amended. Claims 1, 3, 5, 7-10, 12-13, and 15 are pending and examined herein.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 3, 5, 7-10, 12-13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1, 3, 5, 7-9 are an apparatus; and claims 10, 12-13, and 15 are an apparatus. Thus, each claim 1, 3, 5, 7-10, 12-13, and 15, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	(I) Abstract recitation, note the recitation that is not underlined or non-underlined recitation, as recited per claims 1-15 is as follows: 1. A display apparatus comprising: a display; a communication interface configured to communicate with an external server; and a processor configured to control the communication interface to receive, from the external server, content output from another display apparatus having a local tag that corresponds to a local tag of the display apparatus, the local tag of the display apparatus being assigned based on an installation location of the display apparatus, and control the display to display the received content, wherein the processor is further configured to control the communication interface to receive, from the external server, content including a tag in which a weight assigned based on a number of viewers is greater than or equal to a predetermined value among a plurality of the contents output from the other display apparatus. 
3. The display apparatus of claim 1, wherein the tag information indicates at least one of a text, an object, or a background color in the content.  

5. The display apparatus of claim 1, wherein the local tag information indicates at least one of a type of area, a type of adjacent facility, or an adjacent infrastructure corresponding to the installation location.  

7. The display apparatus of claim 1, further comprising: a gyro sensor configured to measure rotation of the display, wherein the processor is further configured to control the communication interface to receive content corresponding to an installation state of the display among pieces of content including the element with the large number of expected viewers, the installation state of the display being determined based on an output of the gyro sensor.  
8. The display apparatus of claim 7, wherein the processor is further configured to control the communication interface to receive content with a resolution that is implementable by the display among the pieces of content including the element with the large number of expected viewers.  
9. The display apparatus of claim 1, further comprising: a camera provided on at least one side of the display, wherein the processor is further configured to determine a number of viewers who watch content output from the display for each preset frame unit based on image data acquired from the camera, and control the communication interface to transmit the determined number of viewers to the external server.  
10. A server comprising: a communication interface configured to communicate with a plurality of display apparatuses; and a processor configured to identify a local tag of each of the plurality of display apparatuses an installation location of each of the plurality of display apparatuses, and control the communication interface to transmit, to a target display apparatus, content output from at least one of the plurality of display apparatus having a local tag that corresponds to a local tag of the target display apparatus, wherein the processor is further configured to control the communication interface to transmit, to the target display apparatus, content including a tag in which a weight assigned based on a number of viewers is greater than or equal to a predetermined value among a plurality of the contents output from the at least one display apparatus having the local tag that corresponds to the local tag of the target display apparatus.  

12. The server of claim 10, wherein the tag information indicates at least one of a text, an object, or a background color in the content.  
13. The server of claim 10, wherein the processor is further configured to determine a weight of each piece of tag information by assigning a weight to tag information determined from each preset frame unit of content based on the number of viewers determined for each of the preset frame units, and adding the weights assigned for each of the preset frame units according to each piece of tag information.  

15. The server of claim 10, wherein the local tag information indicates at least one of a type of area, a type of adjacent facility, or an adjacent infrastructure corresponding to the location information.
  
	Further, the underlined recitation represents additional elements which are evaluated further under step 2A prong two and step 2B analysis.	
	(II) Thus, based on the foregoing abstract recitation, i.e. recitation that is not underlined as noted above, the claims recite an abstract idea of presenting content based on local tag that corresponds to another local tag, and  content including a tag in which a weight assigned based on a number of viewers is greater than or equal to a predetermined value among a plurality of the contents which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as noted above via underlining would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computer components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1, 3-4, and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0002]-[0008]. The processor executing the "apply it" instruction is further connected to one or more devices merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Captured or gathered data based on generic components such as camera, gyro sensor, and/or GPS is considered insignificant extra solution activity (see MPEP 2106.05(g)). Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor to provide marketing content such as ads, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of presenting content based on local tag that corresponds to another local tag, and  content including a tag in which a weight assigned based on a number of viewers is greater than or equal to a predetermined value among a plurality of the contents which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1, 3, 5, 7-10, 12-13, and 15, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of presenting content based on local tag that corresponds to another local tag, and  content including a tag in which a weight assigned based on a number of viewers is greater than or equal to a predetermined value among a plurality of the contents which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing (in other words, regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and/or publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art) as follows: 

(I) Pre-solution activity e.g. data gathering:

	(A) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (similar here client/display and server receive/transmit information) 
	(B) Gathering location data or position data via GPS:	
		(i) Pub. No.: US 2010/0273452 paras. [0073] note "The location determination routine 94 is operable to determine a geographic location of the target device 14 using GPS sensors or any other conventional means of determining geographic location."; and [0091] note "In one aspect, a recovery module 116 may further include a parental control module.  In such an aspect, the parental control module may allow for disablement of the wireless device at specific locations (e.g. school, church, etc.).  Further, the parental control module may provide for a web-based interface to control at least a portion of data/voice interactions with specific wireless devices.  For example, specific web content may be restricted and/or specific numbers may be blocked.  Still further, the parental control module may allow for detection of whether specific locations have been visited.   For example, the module may determine if the device (and presumably the child) visited a library or a mall after school, or if the child left the service coverage area.  In another aspect, the parental control module may be used to remotely disable at least a portion of the functionalities of an associated wireless device."; and
		(ii) Pub. No.: US 2009/0288012 note [0148] note "If at any time during the initialization of any of these transaction  configurations a step fails, for example one party uses the conveyed  transaction identifier with the transaction authority, but the authority has no  record of the transaction, or the transaction is not in the correct pending  state, or there are some other conditions on the transaction which cannot be  met such as the transaction violating the conditions of parental controls put  in place by the guardian of a user who is a minor, then the violations are  stored at the transaction authority 102 for security and debugging purposes and  appropriate messages are sent to the parties."; and [0298] note "The user's location can be determined by the system using one or more  well-understood methods such as GPS, triangulation, or by determining if they  are near parts of the system such as short range transmitter access points  which have had their locations determined, either by some automated means such  as global positioning system (GPS) or by having had its location entered into  the system manually."  [similarly here user's data such as location or position is received and based on analysis targeted advertising or guidance information is transmitted over a network to the targeted users at the specific location];

	(C) Gathering data via camera:

		(i) PUBLICATION NUMBER: JP H11-24603 A PUBLICATION DATE: 29-Jan-1999 see [0001] "The present invention relates to a device having a line-of-sight detecting function, and more particularly to a display device for displaying predetermined information and an information collecting device for collecting predetermined information."; [0002] "2. Description of the Related Art Hitherto, various methods for detecting the direction of a line of sight of a human have been developed, and a method of displaying a cursor or the like at a gaze position of a line of sight has been performed. The line-of-sight detection methods are classified into a so-called non-contact type and a contact type, and there are the following two typical examples of the non-contact type. One of them is disclosed in No. 322,796. In this method, an edge extraction process is performed on image data obtained by photographing a human face portion. Then, after the eye portion is cut out, the position of the iris in the eye is extracted in both the horizontal and vertical directions. Then, the horizontal standard pattern and the vertical standard pattern are matched to calculate the line of sight. Another example is disclosed in JP-A-5-205030. In this method, by irradiating near-infrared light to the human eye, a reflection angle when the near-infrared light is reflected by a human retina is calculated, and a gaze direction is calculated. There are various types of display devices, for example, large display devices such as liquid crystal projectors and large plasma displays. Then, a commercial for a predetermined advertisement is flown on such a large-sized display device."; 
		(ii) NPL: H. Hongo, M. Tominaga, Y. Ishii, Y. Niwa and K. Yamamo, "Automatic marketing information system sensing customers' eye movements," Proceedings of the 41st SICE Annual Conference. SICE 2002., 2002, pp. 1-6 vol.1, doi: 10.1109/SICE.2002.1195169.; 
		(iii) NPL: I. Haritaoglu and M. Flickner, "Attentive billboards," Proceedings 11th International Conference on Image Analysis and Processing, 2001, pp. 162-167, doi: 10.1109/ICIAP.2001.957002."; 
		(iv) Pub. No.: US20040156020 [0019] "For example, one or more eye tracking systems can gather eye tracking data from individual users, the data can be transmitted (e.g., via a network) to one or more electronic systems that compile and/or process the data, which can then promote the processed data to any of a variety of user-accessible formats (e.g., a graphical output on a display device, a file accessible via a server, a printed page, input to another system). As another example, all of the instructions can be executed by a single electronic system (e.g., a computer system with an eye tracking camera and appropriate software for gathering and processing eye tracking data)."; [0030] "At the lowest level, eye tracking data is interpreted to identify elementary features. Eye tracking data can be, for example, two-dimensional (x,y) eye gaze positions, three-dimensional (x,y,z) gaze positions, sample time (t), pupil diameter (d), whether the eye is open or closed, and/or other related information such as biofeedback (e.g., sweat, temperature, heart rate, breathing rate) information. Gaze information can include duration, latency and/or other information related to a particular gaze. Elementary features that are determined from the eye tracking data can be, for example, fixations (position, time and/or duration), saccades (magnitude, direction and/or velocity), smoother pursuit motion (path taken by eye, velocity), blinks (duration)."; [0031] "In one embodiment, a fixation is defined as a statistically significant clustering of raw eye tracker data within some space-time interval. A fixation may be identified by analyzing the raw eye tracker data stream to determine if most of the eye positions during a predetermined minimum fixation time interval are within a predetermined minimum fixation space interval. For example, the raw eye tracker data stream can be analyzed to determine whether at least 80% of the eye positions during a 50 ms time interval are within a 0.25 degree space interval. Other values can also be used and other techniques can be used to identify a fixation. Many techniques are known in the art and any technique for identifying fixations can be used."; 
		(v) US20080147488A1 (paras 45-50); 
		(vi) JP2010112979A Interactive signboard system note "the above description, a method for specifying the line-of-sight direction of one user is described. However, the same method may be used when detecting the lines of sight of a large number of users. That is, by performing the same gaze calculation for all regions that are considered to be faces in the video signal data from the camera 16, it is possible to detect the gaze of a large number of users in real time."; 
		(vii) US20150348513 Gaze based notification placement; 
		(viii) Pub. No.: US 2015/0281775 [0051] note "the eye tracker 302 calculates a likelihood that the respective audience member is looking at the presentation device 102 based on, for example, the calcu-lated difference between the direct line of sight 114 and the gaze direction 116. For example, the eye tracker 302 of FIG. 3 compares the calculated difference to one or more thresh-olds to select one of a plurality of categories (e.g., looking away, looking in the general vicinity of the presentation device 102, looking directly at the presentation device 102, etc.). In some examples, the eye tracker 302 translates the calculated difference (e.g., degrees) between the direct line of sight 114 and the gaze direction 116 into a numerical repre-sentation of a likelihood of engagement. For example, the eye tracker 302 of FIG.3 determines a percentage indicative of a likelihood that the audience member is engaged with the presentation device 102 and/or indicative of a level of engage-ment of the audience member. In Such instances, higher per centages indicate proportionally higher levels of attention or engagement"; [0076] note "engagement level threshold(s) of the example behavior rule(s) 402 of FIG. 4 pertain to, for example, an amount of engagement of one or more audience members (e.g., individually and/or collectively) as measured"; and 
		(ix) US2009/0019472 note [0038] "As indicated above, the central processing element (110, FIGS. 1, 2) may process an image signal from an optical camera (325) and identify within the image or images received the instance of each human face in the audience (320). This can be done based on feature recognition of the basic features of a human face without the need for the resolution that would distinguish one human face from another. See, for example, U.S. Pat. Nos. 7,099,510; 6,556,989; 5,966,696; 5,923,252; 5,642,484 and 6,958,710; and U.S. Patent App. Pub. Nos. 2002-0077891, 2005-0198661 and 2006-0287913, all of which are incorporated by reference herein in their respective entireties." and [0041] "The camera or sensor may additionally be able to track individual faces by comparing the faces in consecutive frames (using, for example, size, location, motion vectors, facial features and other summary features) and thus monitor the total audience size at any given moment. Additionally, the sensor may be able to detect the orientation of the faces. Specifically, the sensor may be able to detect when a face is oriented directly toward the electronic video display (315), thus the length of time that each face is directed at the display (315) could be monitored. In other words, the central processing element (110, FIGS. 1, 2) may be configured to determine whether and for how long human faces in the images from a camera or sensor are attentive to the electronic video display. The advertiser could then be charged for the advertisement through the use of a variable pricing scheme with higher pricing for longer gaze durations."

	(D) Determining orientation of apparatus via gyro sensor:
		(i) Pub. No.: 2002/0120510 note "The position detector 430 comprises a geomagnetic sensor 432, a gyroscope 434, a distance sensor 436 and a GPS (global positioning system) receiver 438 as is well-known in the art."
		(ii) Pub. No.: US 2013/0295964 see Fig. 6 and its associated disclosure; note "[0031] End device 120 may be configured to sense a motion of end device 120 by using one or more of well-known motion sensors such as a gyroscope, an accelerometer, and a motion detecting camera that are built-in, connected, or otherwise associated with end device 120. By way of example, but not limited to, the motion of end device 120 may refer to at least one of a posture of end device 120 at a certain time, a number of rotations of end device 120 during a predefined period of time, a pattern of movement enacted by a user on end device 120. Further, end device 120 may detect a location of end device 120 by using any one of well-known location detecting schemes using a global positioning system (GPS), a third generation (3G) and/or fourth generation (4G) mobile telecommunication network system."; [0078] "Sensor 610 may be configured to sense a motion that may be enacted upon end device 120 by, e.g., a user thereof. Sensor 610 may sense a motion of end device 120 by using one or more of well-known motion sensors such as a gyroscope, an accelerometer, and a motion detecting camera."; and
		(iii) Pub. No.: US 20190311528 see [0026] "Generally, the gyroscope 215 may be configured to measure the rate at which the electronic device 203 rotates around a spatial axis(es) (i.e., the angular velocity(ies) of the electronic device 203 around the spatial axis(es)), from which the orientation, and changes in orientation, of the electronic device 203 may be determined. For example, the gyroscope 215 may be a three-axis gyroscope which may generate angular velocity data in each of the three conventional axes x, y, and z. A gyroscope is also known as an angular rate sensor, angular sensor, or angular velocity sensor."

(II) Post-solution activity, e.g. outputting data:
	(A) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)."; and see 2106.05(g) [similarly here as a post solution advertisement or guidance information is outputted or communicated or displayed on display].


	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 102 and § 103 - Reasons for Withdrawal 
3.	The Examiner notes that the claims were previously rejected as follows:
	- Claims 1-3 and 9-12 were rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Tian et al. (Pub. No.: US 2015/0134460) referred to hereinafter as Tian.
	- Claims 4-6 and 14-15 were rejected under 35 U.S.C. 103(a) as being unpatentable over Tian, in view of Candelore (Pub. No.: US 2015/0312622).
	- Claims 7-8 were rejected under 35 U.S.C. 103(a) as being unpatentable over Tian, in view of Mustapha (Pub. No.: US 2021/0195118).
	- Claim 13 was rejected under 35 U.S.C. 103(a) as being unpatentable over Tian, in view of Wagner (Pub. No.: US 2010/0095318).
	- Upon conducting an updated search the Examiner discovered the following references:
	(i) Pub. No.: US20140379479A1 see Abstract; Figs. 1, 4, 12, 16, and their associated disclosure; [0059] note "position of the digital signage terminal 5, on the basis of positional information (for example, positional information 331 b in FIG. 4) stored in advance while being associated with the digital signage terminal"; 
	[0064] "signage terminal ID 331 a is information used to identify the digital signage terminal 5. The positional information 331 b is information about the latitude and longitude of a location where the digital signage terminal 5 is installed. The area information 331 c indicates the name of a region corresponding to the positional information 331 b. The radio base station ID (access point ID) 331 d is information used to identify the radio base station 6 installed in the vicinity of the digital signage terminal".

	(ii) Pub. No.: JP2014049003A see Abstract note "information management server that manages location information on a display terminal for displaying contents and communication terminals and transmits the contents to the display terminal comprises: user attribute storage means for storing user attributes of the communication terminals; content information storage means for storing the user attributes and the contents in association with each other; and content selection means for, on the basis of user attributes of the communication terminals located in a predetermined range from the display terminal, selecting the contents to be transmitted from the contents stored in the content information storage means"; also note "range based on the distance from the display terminal 10 can be changed, for example, the number of viewers (users of the communication terminal 30) existing within the predetermined range is set to a certain number or more. It is possible to make adjustments. Thereby, for example, when the number of viewers within a predetermined range from the display terminal 10 is small, the predetermined range can be expanded and content (advertisement) related to the majority among the viewers can be provided. On the other hand, when there are a large number of viewers within a predetermined range from the display terminal 10, content (advertisement) based on the user attribute information of the viewer relatively close to the display terminal 10 (easy to see the screen of the display terminal 10). By selecting, it is possible to provide content (advertisement) for viewers who are in a position where the display terminal 10 is relatively easy to see even when the vicinity of the display terminal 10 is congested"

	(iii) Pub. No.: US20100118200 see [0125] "Server 104 may perform various functions. In various embodiments, server 104 may store content such as video files, still images, financial data, weather data, text data, other data, audio files, and any other content. Server 104 may broadcast such content to one or more other devices and/or programs, including to media players, computers, displays, and to other servers (e.g., to server 160). Server 104 may further receive information from one or more other devices and/or programs. Server 104 may receive information such as what content was played, when content was played, and how many people viewed content that was played. Server 104 may further receive status information regarding the digital signage system. For example, server 104 may receive a signal indicating that a media player has lost a network connection (e.g., and the media player is therefore not able to communication with the server). As another example, server 104 may receive a signal indicating that a display is not showing any images."; and  
	[0126] "In various embodiments, one or more media players and/or displays may be linked to a server other than to server 104. For example, media player 136 may be linked to a server other than server 104. The other server may be external to the digital signage network 100, in some embodiments. The other server may, in some embodiments, provide content for the one or more media players and/or displays. For example, media player 104 may be configured to receive an RSS feed directly from an external server. A media player and/or display may, in various embodiments, receive content, instructions, or any other data directly from a source external to the digital signage system. In some embodiments, while a media player and/or display may receive content from an external source, server 104 may provide the media player and/or display with instructions as to when to play such content."

	(iv) Pub. No.: US20160155150 see [0017] note "signage may include a billboard, store front, television screen in an elevator, or some other type of medium that includes information such as, for example, an advertisement. The mediums, regardless of their type, may share one common feature—they may have a fixed location. The signage technology described in the present application mobilizes the fixed location of the signage. Mobilizing the fixed location of the signage may mean allowing customers to decide when they want relevant signage direct messaging to happen without having to stop their mobility"; [0019] note "Responsive to the request to register information about the signage, the signage server registers the requested information in a database. Thereafter, when a user with a mobile device sees the signage, for example, on the road or in the mall, he or she can use the signage application on the user's mobile device to submit a query to the signage server to receive annotations relating to the signage. The query may include a keyword associated with the signage and location information associated with the mobile device. The keyword may include a word that may be easily retained by the user passing by the advertisement. The location information may include Global Positioning System (“GPS”) location information associated with the mobile device. In some cases, the location information may be added to the query automatically and without user input. For example, when the user submits a query, the location may be determined using the GPS if the GPS is available and turned on or using cellular tower triangulation or visible WiFi networks otherwise. In some cases, a high resolution (e.g., within a 50 or 100 meter radius) version of the location may be used."
	However the above noted references and prior art of record fails to specifically teach "... content including a tag in which a weight assigned based on a
number of viewers is greater than or equal to a predetermined value among a plurality of the contents output from the other display apparatus." Thus, the remaining claims 1, 3, 5, 7-10, 12-13, and 15 as amended on 6/14/2022 appear to be non-obvious over the prior art of record. Therefore prior art based rejection is withdrawn. 
Response to Applicant's Remarks/Arguments
4.	As per "Claim Rejections - 35 USC §112" it is withdrawn in view of filed claim amendments. 
	As per "Claim Rejections - 35 USC §101" the Examiner respectfully notes that the Applicant has not provided any argument of substance in line with 2019 PEG analysis and merely generally in view of the filed claim amendments notes as follows:
	"It is respectfully noted that such cannot fairly be described as an abstract idea. Such does not describe, in concert with the other recitations of the claims or otherwise, any "method of organizing human activity." Furthermore, transmission and receipt of content cannot be performed by human beings.
	Based on the foregoing, it is respectfully requested that the rejections of the claims under 35 U.S.C. 101 be withdrawn."
	However, the Examiner finds the Applicant's arguments unpersuasive for the following reasons:
	(a) regarding claim interpretation the Applicant is reminded that the claims must be given their broadest reasonable interpretation in light of as-filed specification and here the claims broadly recite an apparatus such as a display apparatus with three components, namely (i) a display, (ii) a communication interface configured to communicate with an external server; and (iii) a processor configured to receive data and output data. Thus, external server and "another display apparatus" or "the other display apparatus" are not part of the display apparatus (similarly claim 10 is a server apparatus reciting components and the other device are not part of the server apparatus).
	(b) Step 2A as a whole is a "directed to" inquiry, which is broken down in two prongs. Under step 2A prong one based on abstract recitation one of the groupings is invoked. The Examiner has not invoked mental processes grouping based on abstract recitation accordingly the Applicant's argument "Furthermore, transmission and receipt of content cannot be performed by human beings" is improper and further appears to be in view of high level functionality of additional elements (which are analyzed under prong two) such as receiving and transmission of data via a network. Thus, under step 2A prong one, the Examiner respectfully maintains "based on the foregoing abstract recitation, i.e. recitation that is not underlined as noted above, the claims recite an abstract idea of presenting content based on local tag that corresponds to another local tag, and  content including a tag in which a weight assigned based on a number of viewers is greater than or equal to a predetermined value among a plurality of the contents which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application."
	(c) Under step 2A prong two upon consideration of the additional elements as claimed, contrary to the Applicant's assertions, generic additional elements described at a high level of generality and merely employed as generic computing devices to execute "apply it" instructions fail to integrate the abstract idea into a practical application. Furthermore, note step 2A prong two analysis "The processor executing the "apply it" instruction is further connected to one or more devices merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Captured or gathered data based on generic components such as camera, gyro sensor, and/or GPS is considered insignificant extra solution activity (see MPEP 2106.05(g)). Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor to provide marketing content such as ads, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above."
	Also note Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)."; and see 2106.05(g) [similarly here as a post solution advertisement or guidance information is outputted or communicated or displayed on display].
	Thus, the abstract idea of presenting content based on local tag that corresponds to another local tag, and content including a tag in which a weight assigned based on a number of viewers is greater than or equal to a predetermined value among a plurality of the contents  is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two). Therefore the rejection is respectfully maintained.
	As per "Claim Rejections - 35 USC §102 & 103" note "Claim Rejections - 35 USC § 102 and § 103 - Reasons for Withdrawal " section as set forth above.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688